WHITING, J.
(dissenting.) I fully concur in what is said in Watson v. State, 11 Okl. Cr. 542, 149 Pac. 926; and what is said therein is directly in point in, and applicable to the facts of, this case. An examination of the decision in State v. Boyer, cited by my colleagues, will disclose that it has no application whatso*357ever to the facts of this case. Under the majority opinion,' even though the mortgagee was present at the sale of mortgaged property and orally consented thereto — yes, even if he should buy the property himself of the mortgagor with an oral agreement that he should1, and he afterwards did, apply the purchase price on the mortgage debt — if such sale was not preceded by the execution by the mortgagee of a written consent therefor, the mortgagor, by selling such property, would commit a. felony, and might he sentenced to state’s prison for three years. Proof of the above facts, except the mere fact of sale, would, under my colleagues’ views, be incompetent and to be excluded from the consideration of the jury; and the trial court would be hound to instruct the jury that the fact that the sale was to the mortgagee rather than to some third person was immaterial.
I cannot and will not subscribe to any ruling that can lead to such a monstrous result.